Citation Nr: 1123520	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  02-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a broken nose.

4.  Entitlement to service connection for residuals of an injury to the face with bilateral eye disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from February 2004, September 2004, and May 2005 RO rating decisions, which denied the benefits sought on appeal.  The Veteran testified at personal hearings at the RO in June 2005 and September 2005.  He also was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2006.

In July 2006, the Board remanded the case for additional development.  After that development was completed, the Board issued a December 2009 decision denying the Veteran's claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an August 2010 Order of the Court vacated the Board's denial of the Veteran's claims and remanded them for readjudication in accordance with the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

The Board regrets the additional delay in this long-pending appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.


VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (2010).  Where VA has been placed on notice that federal records relating to a Veteran's claim may not yet have been associated with his claim folder, VA has a duty to obtain those records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  As observed by the parties to the Joint Motion, that duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency, including service medical records.  38 C.F.R. § 3.159(c)(2) (2010).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(a)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

In this case, it does not appear that VA has fulfilled its duty to assist in the search for pertinent in-service and VA medical records.  The Veteran has alleged that his bilateral hearing loss and tinnitus, nasal fracture residuals, and facial injury residuals with associated bilateral eye disorders are all etiologically related to a June 1967 in-service incident in which he was beaten in the head and face by a fellow service member.  The Veteran now maintains that, following the attack, he was hospitalized for three days and two nights at a United States Army medical facility in Muenchweiler, Germany.  

The Board observes that June 1967 service medical records referencing the Veteran's attack and ensuing injuries have been associated with his claims folder.  However, as agreed by the parties to the Joint Motion, related inpatient hospitalization records do not appear to have been obtained.  Accordingly, as VA is on notice that outstanding service medical records may exist that are pertinent to the Veteran's claims, efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010)

Additionally, the parties to the Joint Motion have observed that, in written statements dated in July 2009, the Veteran indicated that he was currently receiving treatment for hearing problems at the John J. Pershing VA Medical Center in Poplar Bluff, Missouri, and had recently undergone a right ear hearing aid implant at that facility.  Additionally, the Veteran indicated that he was seeking treatment pertinent to his claims at the John Cochran VA Medical Center in St. Louis, Missouri.  

The Board observes that medical records from the John J. Pershing VA Medical Center, dated from January 1969 through May 2002, have been associated with the Veteran's claims folder.  Also of record are treatment reports from the John Cochran and Heartland East VA Medical Centers, dated from December 2002 to February 2004 and from May 2010 to July 2010, and treatment reports from the Little Rock, Arkansas, VA Medical Center, dated from June 2009 to March 2010.  Those treatment reports corroborate the Veteran's account of a June 2008 bone-anchored hearing aid implant.  However, the actual surgical records from that procedure, which reportedly was performed at the John J. Pershing VA Medical Center, do not appear to have been obtained.  Nor does the RO appear to have requested any other records from the John J. Pershing VA Medical Center dated after May 2002 or any records from the John Cochran VA Medical Center dated from March 2004 to April 2010 or from August 2010 to the present.  Accordingly, as the Board is now on notice that outstanding treatment records from those facilities may exist that are pertinent to the Veteran's claims, efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board finds that, on remand, the Veteran should be afforded a new VA examination and etiological opinion with respect to his hearing loss and tinnitus claims.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).
 
Here, the Veteran contends that his current hearing loss and tinnitus are etiologically related to a series of cholesteatomas, which he developed as a consequence of his June 1967 in-service facial trauma.  He also claims that his hearing problems were caused or aggravated by chronic ear infections, which were triggered by his sinusitis.  The Board granted service connection for sinusitis in a decision issued in December 2009, during the pendency of this appeal.  Accordingly, the Board must now consider whether service connection for the Veteran's bilateral hearing loss and tinnitus is warranted on a direct basis or as secondary to his service-connected sinusitis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Additionally, the Board observes that a report from a private physician issued in April 1966, prior to the Veteran's enlistment, noted that he had bilateral hearing loss.  However, a contemporaneous pre-enlistment examination revealed disabling hearing loss in the right ear only.  38 C.F.R. § 3.385 (2010).  Accordingly, the presumption of soundness is rebutted with respect to the Veteran's right ear hearing loss and the Board must consider whether such hearing loss was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Conversely, the presumption of soundness remains intact with respect to the Veteran's left ear hearing loss.  Therefore, the appropriate question for consideration is whether a chronic left ear hearing loss was incurred in, rather than aggravated by, active service.  38 C.F.R. § 3.306(b) (2010).

The Board recognizes that the Veteran already has been afforded multiple prior VA examinations with respect to his hearing loss and tinnitus claims.  Specifically, a VA audiologist examined the Veteran in March 2008 and determined that his current bilateral hearing loss did not exist at the time of his discharge from service.  Thereafter, a VA ear disease specialist rendered a September 2008 medical opinion, indicating that the Veteran's current bilateral neurosensory hearing problems had not been caused or aggravated by his June 1967 in-service injury or any other aspect of his military service.  In a subsequent report dated in December 2008, a VA audiologist opined that the Veteran's tinnitus also had not been caused or aggravated in service.  However, those VA examiners' opinions predated the grant of service connection for sinusitis and, thus, did not consider whether that disorder had caused or aggravated the Veteran's hearing loss or tinnitus.  Nor did those examiners expressly address whether any preexisting right ear loss had increased in severity in service and, if so, whether that increase was due to the natural progression of the disease.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a new VA examination and etiological opinion that expressly addresses the issues of secondary service connection and aggravation of a preexisting disability raised on appeal.  

In rendering that opinion, the VA examiner should review all pertinent evidence of record, including the Veteran's assertions regarding the etiology of his current hearing problems, his pre-service medical records reflecting preexisting hearing loss in the right ear, his service medical records showing treatment for head and face injuries incurred in a June 1967 altercation, and his post-service medical records showing isolated complaints of hearing problems and otitis externa in July 1978 and subsequent complaints and clinical findings of hearing loss and tinnitus beginning in December 2002 and continuing to the present.  38 C.F.R. § 4.1 (2010).  Additionally, the VA examiner should reconcile his findings with the reports of the Veteran's prior VA examinations.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service department offices, and request all reports, to include inpatient treatment reports, pertaining to the Veteran's June 1967 inpatient treatment for head and facial injuries at a United States Army hospital in Muenchweiler, Germany.

2.  Obtain and associate with the claims folder all medical records from the John J. Pershing VA Medical Center in Poplar Bluff, Missouri, dated after May 2002 and all medical records from the John Cochran VA Medical Center in St. Louis, Missouri, dated from March 2004 to April 2010 and from August 2010 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  All appropriate tests, including an audiological evaluation, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the April 1966 pre-service finding of right ear hearing loss disability, the Veteran's subsequent service medical records, showing treatment in June 1967 for head and facial injuries, and the post-service medical records showing isolated complaints of hearing problems and otitis externa in July 1978 and ongoing complaints and clinical findings of hearing loss and tinnitus beginning in December 2002.  Additionally, the VA examiner should expressly consider and reconcile the findings with the March 2008, September 2008, and December 2008 VA examinations.  The VA examiner should also consider the Veteran's lay assertions that his hearing loss and tinnitus were caused or aggravated by his July 1967 in-service assault or are otherwise related to his active service, including his service-connected sinusitis.  Finally, the VA examiner should consider any additional clinical or lay evidence suggesting a continuity of symptomatology of hearing problems since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current hearing disabilities and specify whether the Veteran has unilateral or bilateral hearing loss.

b)  State whether it is at least as likely as not (50 percent or greater probability) that the preexisting right ear hearing loss was aggravated or permanently worsened by head and facial trauma incurred in the Veteran's June 1967 in-service assault by a fellow service member, or underwent any permanent increase in severity beyond the natural progress of the disability during his service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting right ear hearing loss has been aggravated or permanently worsened by the Veteran's service-connected sinusitis.

d)  State whether there is clear and convincing evidence that any preexisting right ear hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated by the Veteran's June 1967 head and facial trauma or any other aspect of his military service.

f)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated by the Veteran's service-connected sinusitis.

g)  State whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss was caused or aggravated by the Veteran's June 1967 head and facial trauma or any other aspect of his military service.

h)  State whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss has been caused or aggravated by the Veteran's service-connected sinusitis.

i)  State whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus was caused or aggravated by the Veteran's June 1967 head and facial trauma or any other aspect of his military service.

j)  State whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus has been caused or aggravated by the Veteran's service-connected sinusitis.

4.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


